Name: Commission Regulation (EC) NoÃ 1389/2007 of 26 November 2007 amending for the 89th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: free movement of capital;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 28.11.2007 EN Official Journal of the European Union L 310/6 COMMISSION REGULATION (EC) No 1389/2007 of 26 November 2007 amending for the 89th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 November 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2007. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1291/2007 (OJ L 287, 1.11.2007, p. 12). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be removed from the heading Legal persons, groups and entities: (a) AKIDA BANK PRIVATE LIMITED (f.k.a. AKIDA ISLAMIC BANK INTERNATIONAL LIMITED); (f.k.a. IKSIR INTERNATIONAL BANK LIMITED); c/o Arthur D. Hanna & Company; 10 Deveaux Street, Nassau, Bahamas; P.O. Box N-4877, Nassau, Bahamas. (b) AKIDA INVESTMENT CO. LTD., (a.k.a. AKIDA INVESTMENT COMPANY LIMITED); (f.k.a. AKIDA BANK PRIVATE LIMITED); c/o Arthur D. Hanna & Company; 10 Deveaux Street, Nassau, Bahamas; P.O. Box N-4877, Nassau, Bahamas. (c) GULF CENTER S.R.L., Corso Sempione 69, 20149 Milan, Italy; Fiscal Code: 07341170152; V.A.T. Number: IT 07341170152. (d) MIGA-MALAYSIAN SWISS, GULF AND AFRICAN CHAMBER (former alias GULF OFFICE ASSOC. PER LO SVILUPPO COMM. IND. E TURIS. FRA GLI STATI ARABI DEL GOLFO E LA SVIZZERA). Address: Via Maggio 21, P.O. Box 216, 6909 Lugano, Switzerland. Other information: The President of MIGA is Ahmed Idris Nasreddin. (e) Hotel Nasco (alias Nasco Business Residence Center SAS Di Nasreddin Ahmed Idris EC). Address: Corso Sempione 69, 20149 Milan, Italy. Other information: (a) Fiscal Code: 01406430155, (b) V.A.T. Number: IT 01406430155. (f) Nasco Nasreddin Holding A.S. Address: (a) Demirhane Caddesi, No: 219, Zemin Kat, Zeytinburnu, Istanbul, Turkey, (b) Cobancesme San. Genc Osman Sok. No: 12, Yenibosna, Istanbul, Turkey. Remark: the address at (b) is the last address listed for this entry in the Foreign Investment Archives of the Turkish Treasury. (g) NASCOSERVICE S.R.L., Corso Sempione 69, 20149 Milan, Italy; Fiscal Code: 08557650150; V.A.T. Number: IT 08557650150. (h) NASCOTEX S.A., (a.k.a. INDUSTRIE GENERALE DE FILATURE ET TISSAGE); (a.k.a. INDUSTRIE GENERALE DE TEXTILE); KM 7 Route de Rabat, BP 285, Tangiers, Morocco; KM 7 Route de Rabat, Tangiers, Morocco. (i) NASREDDIN COMPANY NASCO SAS DI AHMED IDRIS NASREDDIN EC, Corso Sempione 69, 20149 Milan, Italy; Fiscal Code: 03464040157; V.A.T. Number: IT 03464040157. (j) NASREDDIN FOUNDATION, (a.k.a. NASREDDIN STIFTUNG); c/o Rechta Treuhand-Anstalt, Vaduz, Liechtenstein. (k) NASREDDIN GROUP INTERNATIONAL HOLDING LIMITED, (a.k.a. NASREDDIN GROUP INTERNATIONAL HOLDINGS LIMITED); c/o Arthur D. Hanna & Company; 10 Deveaux Street, Nassau, Bahamas; P.O. Box N-4877, Nassau, Bahamas. (l) NASREDDIN INTERNATIONAL GROUP LIMITED HOLDING, (a.k.a. NASREDDIN INTERNATIONAL GROUP LTD. HOLDING); c/o Rechta Treuhand-Anstalt, Vaduz, Liechtenstein; Corso Sempione 69, 20149, Milan, Italy. (2) The following entry shall be removed from the heading Natural persons: Ahmed Idris Nasreddin (alias (a) Nasreddin, Ahmad I.; (b) Nasreddin, Hadj Ahmed; (c) Nasreddine, Ahmed Idriss; (d) Idris Ahmed Nasreddin). Address: (a) Corso Sempione 69, 20149 Milan, Italy, (b) Piazzale Biancamano, Milan, Italy, (c) 10, Route De Cap Spartel, Tangiers, Morocco, (d) No 10, Rmilat, Villa Nasreddin in Tangiers, Morocco, (e) Via Maggio 21, P.O. Box 216, 6909 Lugano, Switzerland. Date of birth: 22.11.1929. Place of birth: Adi Ugri, Ethiopia (now Eritrea). Nationality: Italian. National identification No: Italian Identity Card No AG 2028062 (Expiry date 7.9.2005); Foreign ID card No: K 5249. Italian Fiscal Code: NSRDRS29S22Z315Y. Other information: (a) In 1994, Mr. Nasreddin left his residence in 1 via delle Scuole, 6900 Lugano, Switzerland and moved to Morocco, (b) President of Miga-Malaysian Swiss, Gulf and African Chamber.